UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2267



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and


ALBERT L. MEADOWS; LIONEL MEADOWS; ERIC LYTLE
BROWN,

                                                      Plaintiffs,

          versus


NORTH CAROLINA DEPARTMENT OF TRANSPORTATION;
GARLAND B. GARRETT, Secretary of N. C. Depart-
ment of Transportation, in his individual and
official capacities; DAN DE VANE, Assistant
Secretary of the N. C. Department of Transpor-
tation in his individual and official capaci-
ties; DEAN BENSON, Title Bill Program Manager,
N. C. Department of Transportation, in her in-
dividual and official capacities; R. E. AGENT
& EMPLOYEE OF N. C. DEPARTMENT OF TRANS-
PORTATION, District Engineer, N. C. Department
of Transportation, in his individual and offi-
cial capacities; ROBERT MATTOCKS, JR., Agent
and employee of N. C. Department of Transpor-
tation in his individual and official capaci-
ties; TOWN OF TRENTON, NORTH CAROLINA; JOFFREE
T. LEGGETT, Mayor of the Town of Trenton, NC
in his individual and official capacities;
WILLARD O. LEWIS, Town Council member, in his
individual and official capacities; EDWARD
EUBANKS, Town Council member, in his individ-
ual and official capacities; CHARLES JONES,
Town Council member, in his individual and
official capacities; C. GLENN SPIVEY, Town
Clerk,   in    his   individual   and   official
capacities

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Terrence W. Boyle, Chief
District Judge. (CA-97-137-BO)


Submitted:    January 21, 1999               Decided:   April 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Elizabeth Nina Strickland,
Gaines Montgomery Weaver, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina; Charles Christopher Henderson, Trenton,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Daniel Willis filed an untimely notice of appeal.    We dismiss

for lack of jurisdiction.     The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are “man-

datory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).     Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.    Fed. R. App. P. 4(a)(1).   The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).      Willis’s appeal of

the dismissal order is untimely because it was not filed within the

thirty-day period and the motion for reconsideration he filed was

not timely under Fed. R. Civ. P. 59, and therefore did not toll the

appeals period.

     The district court entered its order on March 20, 1998;

Willis’s notice of appeal was filed on August 10, 1998, which is

beyond the thirty-day appeal period.*   His failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Willis’s ap-



     *
       The notice of appeal is dated May 7, 1998, but was not
entered until August 10, 1998 due to clerical error. Under either
date, the notice of appeal is untimely.


                                   3
peal.   We therefore grant the Defendants’ motion to dismiss the

appeal. We deny Appellant’s motions for supersedeas stay order and

for expedited relief.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 4